Name: 93/700/EC: Commission Decision of 23 December 1993 relating to protection measures concerning trichinosis
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  agricultural activity;  animal product
 Date Published: 1993-12-24

 Avis juridique important|31993D070093/700/EC: Commission Decision of 23 December 1993 relating to protection measures concerning trichinosis Official Journal L 324 , 24/12/1993 P. 0057 - 0057COMMISSION DECISION of 23 December 1993 relating to protection measures concerning trichinosis (93/700/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Decision 92/438/EEC (2), and in particular Article 19 thereof, Whereas in accordance with Article 19 of Directive 90/675/EEC the necessary decisions shall be adopted in particular concerning the importation of certain third countries' products liable to constitute a serious threat to public health; Whereas cases of human trichinosis have appeared in the territory of the Community; whereas, moreover, veterinary controls have shown the presence of trichinae in soliped meat originating in the United States of America and Canada; Whereas, in order to protect public health, imports of certain fresh soliped meat originating in the United States of America and Canada should be immediately and temporarily banned; Whereas it is possible for the Member States to be immediately associated with the adoption of this Decision; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall prohibit not later than 1 January 1994 imports originating in the United States of America and Canada of chilled fresh meat of solipeds other than in the form of half-carcases and quarters. The meat must be subject to an examination for Trichina according to the provisions of Council Directive 77/96/EEC (3) upon arrival in the Community. 2. Member States shall prohibit not later than 1 January 1994 imports originating in the United States of America and Canada of frozen fresh meat of solipeds unless it has undergone the same cold treatment as pigmeat, as prescribed by Annex IV to Directive 77/96/EEC. 3. Member States shall prohibit not later than 1 January 1994 all imports of meat from solipeds from establishment E-713 (Central Nebraska Packing Inc., North Platte, NE). Article 2 The present Decision is valid until 31 January 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 21. 12. 1990, p. 1. (2) OJ No L 263, 25. 8. 1992, p. 27. (3) OJ No L 26, 31. 1. 1977, p. 67.